UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                    ORDER
             -against-
                                                                18 Cr. 790 (PGG)
DENISE SANCHEZ,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that trial in this matter will begin on Monday, February

10, 2020 at 9:30 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York. Motions in limine, proposed voir dire, and requests to

charge are due on January 13, 2020. Any responsive papers are due on January 27, 2020.

              It is further ORDERED that there shall be a status conference in this matter on

Thursday, December 19, 2019 at 2:30 p.m. in Courtroom 705 of the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, New York

Dated: New York, New York
       November?@, 2019
                                            SO ORDERED.


                                              [Ha au4
                                            Paul G. Gardephe
                                            United States District Judge
